

	

		II

		109th CONGRESS

		2d Session

		S. 2497

		IN THE SENATE OF THE UNITED STATES

		

			April 3, 2006

			Mr. Kohl (for himself,

			 Mr. Kennedy, and

			 Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To authorize the Attorney General to award grants to

		  State courts to develop and implement State courts interpreter

		  programs.

	

	

		1.Short titleThis Act may be cited as the

			 State Court Interpreter Grant Program

			 Act.

		2.FindingsCongress finds that—

			(1)the fair

			 administration of justice depends on the ability of all participants in a

			 courtroom proceeding to understand that proceeding, regardless of their English

			 proficiency;

			(2)19 percent of the

			 population of the United States over 5 years of age speaks a language other

			 than English at home;

			(3)only qualified

			 court interpreters can ensure that persons with limited English proficiency

			 comprehend judicial proceedings in which they are a party;

			(4)the knowledge and

			 skills required of a qualified court interpreter differ substantially from

			 those required in other interpretation settings, such as social service,

			 medical, diplomatic, and conference interpreting;

			(5)the Federal

			 Government has demonstrated its commitment to equal administration of justice

			 regardless of English proficiency;

			(6)regulations

			 implementing title VI of the Civil Rights Act of 1964, as well as the guidance

			 issued by the Department of Justice pursuant to Executive Order 13166, issued

			 August 11, 2000, clarify that all recipients of Federal financial assistance,

			 including State courts, are required to take reasonable steps to provide

			 meaningful access to their proceedings for persons with limited English

			 proficiency;

			(7)34 States have

			 developed, or are developing, court interpreting programs;

			(8)robust, effective

			 court interpreter programs—

				(A)actively recruit

			 skilled individuals to be court interpreters;

				(B)train those

			 individuals in the interpretation of court proceedings;

				(C)develop and use a

			 thorough, systematic certification process for court interpreters; and

				(D)have sufficient

			 funding to ensure that a qualified interpreter will be available to the court

			 whenever necessary; and

				(9)Federal funding

			 is necessary to—

				(A)encourage State

			 courts that do not have court interpreter programs to develop them;

				(B)assist State

			 courts with nascent court interpreter programs to implement them;

				(C)assist State

			 courts with limited court interpreter programs to enhance them; and

				(D)assist State

			 courts with robust court interpreter programs to make further improvements and

			 share successful programs with other States.

				3.State court

			 interpreter program

			(a)Grants

			 authorized

				(1)In

			 generalThe Administrator of the Office of Justice Programs of

			 the Department of Justice (referred to in this section as the

			 Administrator) shall make grants, in accordance with such

			 regulations as the Attorney General may prescribe, to State courts to develop

			 and implement programs to assist individuals with limited English proficiency

			 to access and understand State court proceedings in which they are a

			 party.

				(2)Technical

			 assistanceThe Administrator shall allocate, for each fiscal

			 year, $500,000 of the amount appropriated pursuant to section 4 to be used to

			 establish a court interpreter technical assistance program to assist State

			 courts receiving grants under this Act.

				(b)Use of

			 grantsGrants awarded under subsection (a) may be used by State

			 courts to—

				(1)assess regional

			 language demands;

				(2)develop a court

			 interpreter program for the State courts;

				(3)develop,

			 institute, and administer language certification examinations;

				(4)recruit, train,

			 and certify qualified court interpreters;

				(5)pay for salaries,

			 transportation, and technology necessary to implement the court interpreter

			 program developed under paragraph (2); and

				(6)engage in other

			 related activities, as prescribed by the Attorney General.

				(c)Application

				(1)In

			 generalThe highest State court of each State desiring a grant

			 under this section shall submit an application to the Administrator at such

			 time, in such manner, and accompanied by such information as the Administrator

			 may reasonably require.

				(2)State

			 courtsThe highest State court of each State submitting an

			 application under paragraph (1) shall include in the application—

					(A)an identification

			 of each State court in that State which would receive funds from the

			 grant;

					(B)the amount of

			 funds each State court identified under subparagraph (A) would receive from the

			 grant; and

					(C)the procedures

			 the highest State court would use to directly distribute grant funds to State

			 courts identified under subparagraph (A).

					(d)State court

			 allotments

				(1)Base

			 allotmentFrom amounts appropriated for each fiscal year pursuant

			 to section 4, the Administrator shall allocate $100,000 to each of the highest

			 State court of each State, which has an application approved under subsection

			 (c).

				(2)Discretionary

			 allotmentFrom amounts appropriated for each fiscal year pursuant

			 to section 4, the Administrator shall allocate a total of $5,000,000 to the

			 highest State court of States that have extraordinary needs that must be

			 addressed in order to develop, implement, or expand a State court interpreter

			 program.

				(3)Additional

			 allotmentIn addition to the allocations made under paragraphs

			 (1) and (2), the Administrator shall allocate to each of the highest State

			 court of each State, which has an application approved under subsection (c), an

			 amount equal to the product reached by multiplying—

					(A)the unallocated

			 balance of the amount appropriated for each fiscal year pursuant to section 4;

			 and

					(B)the ratio between

			 the number of people over 5 years of age who speak a language other than

			 English at home in the State and the number of people over 5 years of age who

			 speak a language other than English at home in all the States that receive an

			 allocation under paragraph (1), as those numbers are determined by the Bureau

			 of the Census.

					4.Authorization of

			 appropriationsThere are

			 authorized to be appropriated $15,000,000 for each of the fiscal years 2007

			 through 2010 to carry out this Act.

		

